Citation Nr: 9917317	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  98-01 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May to August 1983.  
He also had numerous periods of active duty for training and 
inactive duty training.  This appeal arises from a March 1997 
rating decision of the Department of Veterans Affairs (VA), 
North Little Rock, Arkansas, regional office (RO).  


REMAND

The RO decision on appeal found that new and material 
evidence had not been submitted to reopen the veteran's 
previously denied claim for service connection for a back 
disorder, which had been denied by a rating decision dated in 
June 1992.  The veteran has pointed out, and the Board 
agrees, that his current claim is a new claim, based on his 
contention that he injured his back during a training 
exercise in July 1992.  Since the alleged injury which gave 
rise to the claim occurred after the date of the previous 
rating decision, the claim is necessarily a new one which 
must be considered on the merits.  The case should 
accordingly be remanded for adjudication by the RO on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this regard, the Board notes that the RO has apparently 
concluded that the veteran did not have any qualifying 
service as a reservist to qualify for compensation benefits.  
The RO did not address the U.S. Air Force microfiche records 
in the claims folder which indicate that the veteran was on 
"paid inac duty" on July 9 and July 12, 1992, and on 
"annual tour" from July 18-31, 1992.  On remand, the RO 
should consider the significance to the veteran's claim of 
these notations, and provide a supplemental statement of the 
case which addresses the issue.  Additionally, the veteran 
should be contacted and asked to provide any further evidence 
he wishes in support of his claim.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should provide the veteran and 
his representative an opportunity to 
submit additional evidence and/or 
argument in support of his claim for 
service connection for lumbosacral 
strain.  

2.  The RO should then readjudicate the 
veteran's claim for service connection 
for lumbosacral strain on the merits.  
The RO must specifically address the 
entries, referred to above, in the U.S. 
Air Force microfiche records specific to 
the veteran's status in July 1992.  If 
the determination remains adverse to the 
veteran, both he and his representative 
should be furnished a Supplemental 
Statement of the Case containing any new 
evidence with citation to and discussion 
of all applicable laws and regulations, 
particularly those covering service 
status and the merits of his claim.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



